     Case 1:15-cv-08725-GBD-RWL Document 256-58 Filed 09/13/19 Page 1 of 13


                                                                          Page 1
 1

 2       IN THE UNITED STATES DISTRICT COURT
 3     FOR THE SOUTHERN DISTRICT OF NEW YORK
 4

 5   -----------------------------------x
 6   UMB BANK, N.A., as Trustees,
 7                   Plaintiff,                                C.A. No.
 8       V.                                      15 Civ. 08725(GBD)
 9   SANOFI,
10                   Defendant.
11   -----------------------------------x
12

13                   C O N F I D E N T I A L
14        VIDEOTAPED DEPOSITION OF CAROLE HUNTSMAN
15                     Boston, Massachusetts
16                             May 8, 2018
17

18

19

20

21

22   Reported by:
23   MARYJO O'CONNOR, RMR, CSR
24   JOB NO. 141699
25


                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-58 Filed 09/13/19 Page 2 of 13


                                                                        Page 34
 1                 C. Huntsman - Confidential
 2   Aubagio, was approved in, I believe, either
 3   October or November of 2014.
 4            Q.    And in that case, it was part of
 5   the normal practice of the company to assess
 6   the commercial situation, determine whether
 7   additional studies were warranted, and, if
 8   so, conduct them and seek to expand the
 9   label, correct?
10                  MR. AMSEL:           Objection to the form.
11          You can answer.
12            A.    I think that it is typical to
13   assess whether you want to do a study to
14   expand the -- submit and expand the label,
15   yes.
16            Q.    When you say "typical," you would
17   say that it is a common practice in the
18   pharmaceutical industry?
19            A.    Yes.
20            Q.    And part of that, in your opinion,
21   does that fall into what might otherwise be
22   known as life cycle management?
23            A.    Yes.
24            Q.    So we'll talk about this a bit
25   later, but what do you understand "life cycle

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-58 Filed 09/13/19 Page 3 of 13


                                                                        Page 35
 1                 C. Huntsman - Confidential
 2   management" to be?
 3            A.    It is a means by which you expand
 4   what is known about a product, whether it is
 5   analysis of studies -- additional analysis
 6   from studies that have already been done or
 7   initiating new studies.
 8            Q.    And life cycle management, or LCM
 9   is, again, a typical or common practice in
10   the pharmaceutical industry?
11            A.    Yes.
12            Q.    And, in fact, when you were at
13   Serono, you became aware that LCM did not
14   just include data but could also include
15   reformulation, for example?
16            A.    Yes.
17            Q.    So, for example, moving a drug
18   from IV to sub-Q, would be an example of LCM?
19            A.    Yes.
20            Q.    And in some instances, that can
21   actually have a profound implication on the
22   commercial success of the product, correct?
23                  MR. AMSEL:           Objection to the form.
24         You can answer.
25            A.    I think it's on a case-by-case

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-58 Filed 09/13/19 Page 4 of 13


                                                                        Page 80
 1                  C. Huntsman - Confidential
 2   media activity around Lemtrada also
 3   continues, with Drs. Daniel Kantor and Barry
 4   Singer tweeting live from today's oral
 5   presentation with Dr. Eva Havrdová, as well
 6   as Don Seiffert from Boston Business Journal,
 7   who tweeted that 'Lemtrada is looking
 8   increasingly like a cure for multiple
 9   sclerosis.'"
10                   Do you see that?                  It's on the
11   first page.       It's the last sentence under the
12   section that begins "Lemtrada." Do you see
13   that?
14             A.    Yes.      Sorry.
15             Q.    Were you aware of that statement
16   at the time it was made?
17             A.    No.
18             Q.    And are you aware of any efforts
19   on the part of either Sanofi or Genzyme to
20   correct Don Seiffert?
21                   MR. AMSEL:            Objection to the form.
22           You can answer.
23             A.    I'm not aware.
24             Q.    Now, previously we were talking
25   about Canada.          So when you joined Sanofi in

                           TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-58 Filed 09/13/19 Page 5 of 13


                                                                        Page 81
 1                  C. Huntsman - Confidential
 2   2012, what was your primary job assignment?
 3             A.    It was to build out the MS
 4   organization and prepare for the launches of
 5   both of our MS therapies in North America.
 6             Q.    And at the time you joined,
 7   essentially, you were given the task of
 8   building the actual commercial and marketing
 9   infrastructure for those two drugs, correct?
10             A.    Yes.
11             Q.    And, briefly, what does that
12   entail?
13             A.    It entails hiring and training
14   people, developing product strategy and
15   collateral, and taking care of all commercial
16   aspects of launch.
17             Q.    And so let's talk a little bit
18   about that in the context of MS, because it's
19   a little more complex in MS than it would be,
20   say, in other drug context, correct?
21             A.    I'm not sure what you mean by
22   that.
23             Q.    What is a REMS, R-E-M-S?
24             A.    That's a risk evaluation and
25   mitigation strategy.

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-58 Filed 09/13/19 Page 6 of 13


                                                                       Page 144
 1                 C. Huntsman - Confidential
 2                  Do you see that?
 3            A.    Yes.
 4            Q.    And it identifies that one
 5   potential unmet need is "durable disability
 6   improvement."         Do you see that?
 7            A.    Yes.
 8            Q.    Do you agree that that was, in
 9   fact, a new goal for an unmet need?
10                  MR. AMSEL:           Objection to the form.
11            A.    Yes.
12            Q.    And "Freedom from clinical disease
13   activity."      Do you see that?
14            A.    Yes.
15            Q.    That also would be an unmet need?
16            A.    Yes.
17            Q.    And might we now call that NEDA?
18                  MR. AMSEL:           Objection to the form.
19            A.    Technically, I don't think it's
20   the same definition.              It's changed over time.
21            Q.    But it's the same concept, right?
22            A.    The concept is similar.
23            Q.    And then it says below that,
24   "Durable disability improvement progression-
25   free survival."

                         TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-58 Filed 09/13/19 Page 7 of 13


                                                                      Page 194
1                 C. Huntsman - Confidential
2            Q.    Okay, fair point.
3




                        TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-58 Filed 09/13/19 Page 8 of 13


                                                                      Page 195
1                 C. Huntsman - Confidential
2




                        TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-58 Filed 09/13/19 Page 9 of 13


                                                                      Page 198
1                 C. Huntsman - Confidential
2




                        TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-58 Filed 09/13/19 Page 10 of 13


                                                                       Page 199
1                 C. Huntsman - Confidential
2




                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-58 Filed 09/13/19 Page 11 of 13


                                                                        Page 254
 1                  C. Huntsman - Confidential
 2




25             Q.    Do you know what the CVR Agreement

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-58 Filed 09/13/19 Page 12 of 13


                                                                            Page 255
 1                  C. Huntsman - Confidential
 2   is?
 3             A.    The what?
 4             Q.    CVR Agreement.
 5             A.    I don't -- I don't know very much
 6   about that at all.
 7             Q.    Were you aware of the existence of
 8   an agreement relating to the contingent value
 9   right that had been issued as part of the
10   merger between Genzyme and Sanofi?
11             A.    I had heard of it.                   I just heard
12   it existed.       I read some things that were in
13   the paper, et cetera, about it.                          But I never
14   had any discussion about it.
15             Q.    So I don't need to show you the
16   CVR Agreement, because you've never read it.
17             A.    I've never read it.
18             Q.    And if I asked you what the term
19   "diligent efforts" meant, you couldn't tell
20   me?    In the CVR Agreement.                     Withdraw the
21   question.
22                   With respect to the "diligent
23   efforts" clause in the CVR Agreement, you
24   couldn't tell me what it is?
25                   MR. AMSEL:           Objection to the form

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-58 Filed 09/13/19 Page 13 of 13


                                                                        Page 256
 1                  C. Huntsman - Confidential
 2          of the question.               Objection; calls for a
 3          legal conclusion.                But you can answer it.
 4             A.    I've never read the CVR Agreement.
 5             Q.    Has anyone ever given you a
 6   summary of the CVR Agreement?
 7             A.    No.
 8             Q.    Has anyone discussed the CVR
 9   Agreement with you?
10             A.    I'm aware that the CVR Agreement
11   exists, and I'm aware that it's relevant to
12   this ongoing case.
13             Q.    Did your counsel show you the CVR
14   Agreement?
15                   MR. AMSEL:            You can answer that
16          question --
17             Q.    Yes or no.
18                   MR. AMSEL:            -- "yes" or "no" only.
19          Don't get into any substance of anything
20          that --
21             Q.    And how long did you spend talking
22   to your counsel in preparation for the
23   deposition?
24             A.    Do I have any reason to --
25                   MR. AMSEL:            You can answer that.

                           TSG Reporting - Worldwide   877-702-9580
